Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application claims priority to Provisional Application 62/550,324, filed 08/25/2017.
Status of Action
Receipt of Arguments/Remarks filed on July 1, 2021 is acknowledged. Claims 2 and 3 are amended. Claim 4, and 7-19 are cancelled. Claims 1-3 and 5-6 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Withdrawn Objections/Rejections
The amendments filed January 25, 2021 have overcome the objection to Claim 3 with the amendment now including commas to separate “first”, “second”, and “third”. See Remarks, p. 6, 2nd paragraph. The objection is withdrawn.
Applicant’s remarks with respect to the 112(a) written description rejection(s) of Claims 3-8 have been fully considered and are persuasive. See p. 6, 3rd paragraph. Applicant amended Claim 3 and cancelled Claims 4, and 7-8 to overcome rejection. Therefore, the rejection is withdrawn. 
th paragraph. Applicant amended the language in Claims 2 and 3, and cancelled Claims 4, and 7-8 to overcome rejection. Therefore, the rejection is withdrawn. 
Information Disclosure Statement
Applicant’s request for reconsideration of the IDS filed July 31, 2018 is acknowledged. However, the references 1 and 4 cannot be considered. A document with no known date cannot be used as a reference.  As such, the information disclosure statement filed 07/31/2018 still fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literatures 1 and 4 do not have dates. Non-Patent Literatures 1 and 4, 37 CFR 1.98(b), requires that each item of information in an IDS be identified properly which would include a date of publication.  As such, the Examiner cannot consider these references. 
Applicants are requested to provide dates for these references to be considered.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Modified Rejections as Necessitated by the Amendment filed on 07/01/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US 2017/0106099 A1, Apr. 20, 2017), hereinafter Bellinger in view of Curatolo et al. (US 5,002,772, Mar. 26, 1991), hereinafter Curatolo.
Applicant Claim
Applicant claims a pharmaceutical formulation for the administration of two or more distinct active pharmaceutical ingredients, comprising: a first pharmaceutical composition; a second pharmaceutical composition different from said first pharmaceutical composition, said first and second pharmaceutical compositions being conjoined; and at least one fracture line disposed between said first and second pharmaceutical compositions;  wherein said first pharmaceutical composition is formed as a central hub of said formulation and said second pharmaceutical composition is formed as a plurality of peripheral extensions of said central hub, and wherein each of said plurality of peripheral extensions is separated from said central hub by said at least one fracture line.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Bellinger teaches residence structures, systems, and related methods for administration to a subject or patient such that the residence structure is retained at a location internal to the subject for a particular amount of time (e.g., at least about 24 hours) before being released. The residence structure may contain active substances e.g., therapeutic agent (Abstract). In certain embodiments, the structure has a modular design, for example, as illustrated in FIG. 1E, structure 102 comprises a first configuration comprising a 6-armed star-like shape, wherein each arm could vary in length, number of components, and/or linkers.  The structure 102 comprises elastic polymeric component 110 coupled with loadable polymeric components 120. There is a center component 110 connected to the arms via linkers 130. Additional loadable polymeric components 120 may be coupled together via optional second linker 135, different than optional linker 130. The location of the linkers may be varied, see 134 dashed line, and may be embedded within one or more loadable polymeric components 120 ([0242]-[0243], Fig. 1E).

    PNG
    media_image1.png
    705
    489
    media_image1.png
    Greyscale

Bellinger’s invention features a star structure which can have active therapeutic agents such as small molecular drug, etc. [0282] and can be multiple active substances (Claim 48-49), Claim 1.  The structure 102 has a second 120 section that reads on the third pharmaceutical composition. 
Bellinger’s modular design is configured for controlled release of therapeutic agents, and uses structural materials necessary for gastric residence, with tunable degradation/dissolution profile (Abstract).
		Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Bellinger does not teach that the central hub 110 may contain an active. 
	Curatolo is in the same field of endeavor and cures the deficiency by teaching an oral drug modular delivery system having a controlled release tablet in the middle receptacle, and features peripheral extensions (Abstract; Col. 1, lines 7-21; Col. 3, lines 19-23; Fig. 1).

    PNG
    media_image2.png
    559
    758
    media_image2.png
    Greyscale


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Curatolo with that of Bellinger and arrive at the instantly claimed pharmaceutical formulation having a central hub containing a first composition per the teaching of Curatolo’s and a plurality of peripheral extensions containing second and third compositions per the teaching of Bellinger. One would have been motivated to do so with reasonable expectations of success because both Bellinger and Curatolo recognizes that the modular design is useful for controlled release of therapeutic agents, and a skilled artisan will manipulate the degradation/dissolution profiles of the arms and the hub to release the therapeutic active based on the teaching of Bellinger. 
Response to Argument
Applicant argues the rejection of Claim 1 over Bellinger in view of Curatolo.  Applicant cites that there is neither disclosure, teaching, or suggestion of “first pharmaceutical composition is formed as a central hub ... and [a] second pharmaceutical composition is formed as a plurality of peripheral extensions of said central hub ...” in Bellinger nor in Curatolo, and Curatolo does not alleviate the deficiency in Bellinger because Curatolo only identifies a single controlled release tablet with no second composition, and the arms are only mechanical element.
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bellinger teaches a star structure which can have multiple active therapeutic agents. Bellinger's structure features a center that reads on the central hub, and also features a plurality of peripheral extensions as well as the instantly claimed fracture lines separating the center from the arms as well as separating different actives on the arm.  However, Bellinger does not teach that the central hub may contain an active. This is the part that is cured by Curatolo because Curatolo teaches a drug system in the middle receptacle.  Thus, a skilled artisan would modify the central hub of Bellinger to contain an active per the teachings of Curatolo, and arrive at the instant claims.  The Examiner reminds the Applicant that neither arts are anticipatory arts, and that their teachings must be taken together. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US 2017/0106099 A1), hereinafter Bellinger, in view of Curatolo et al. (US 5,002,772,), hereinafter Curatolo, as applied to the rejection of Claim 1 above, and in view of Materson, B. ("Enhancing dosage flexibility in combination therapy." The Journal of Clinical Hypertension 9.10 (2007): 796-799.), hereinafter Materson, cited in Applicant’s IDS filed on 02/08/2019.
Applicant Claims
Applicant claims a pharmaceutical formulation for the administration of two or more distinct active pharmaceutical ingredients, comprising: a first pharmaceutical composition; a second pharmaceutical composition different from said first pharmaceutical 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Bellinger and Curatolo have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Bellinger and Curatolo do not expressly teach a formulation further comprising a third pharmaceutical composition conjoined with the first pharmaceutical composition; wherein said first, second and third pharmaceutical compositions are arranged with at least one fracture line separating each of said first, second, and third pharmaceutical compositions.. 
Materson is in the same field and relates means of enhancing dose flexibility in combination therapy. Materson teaches the split-drug configuration, which provides the essential benefits of traditional fixed-dose combination therapy-enhanced compliance and one copay-with the traditional advantage of 2 separate dosage forms.
Claim 2.
Materson renders obvious the elements in Claims 2 and 3 by teaching the combinations of three or more drugs in a single tablet with drug-free break layers joining the three or more drugs. (p. 798, R. column, 3rd paragraph, Figure 4). Figure 4 clearly shows the three drugs of Materson, A, B and C, right next to each other, conjoined in a linear arrangement, and separated by the score lines. All 3 drugs can be ingested by swallowing the intact tablet, or, as appropriate, any one of the drugs can be broken off the other two drugs. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Looking at Fig. 4 of Materson, if B in the middle is considered the first composition, A considered the 2nd composition, and C considered the 3rd composition, it is obvious that the 2nd (A) and the 3rd (C) are attached to the core 1st composition (B) with a fracture line.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Materson with that of Curatolo and Bellinger and arrive at the instant claimed formulation having a central hub with active, and peripheral arms comprising alternating  second and third active compositions in the arms attached to the central hub. One would have been motivated to do so with reasonable expectations of success because Materson has taught such combinations of three or more drugs separated by score/fracture lines, and that such arrangement is ideal for breaking off, if appropriate.  A skilled artisan would thus use the stellate . 
Response to Argument
Applicant argues the rejection of Claim 1-3 over Bellinger in view of Curatolo and Materson over the same reasoning as above, i.e. that none of the arts discloses, teaches, or suggests “first pharmaceutical composition is formed as a central hub ... and [a] second pharmaceutical composition is formed as a plurality of peripheral extensions of said central hub ...”.
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive as responded to above. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US 2017/0106099 A1, Apr. 20, 2017), hereinafter Bellinger in view of Curatolo et al. (US 5,002,772, Mar. 26, 1991), hereinafter Curatolo, and in view of Materson, B. ("Enhancing dosage flexibility in combination therapy." The Journal of Clinical Hypertension 9.10 (2007): 796-799.), hereinafter Materson, cited in Applicant’s IDS filed on 02/08/2019, as applied to Claims 1-3 above and in view of Nutalapati et al. (US 2011/0280936 A1, Nov. 17, 2011), hereinafter Nutalapati, and in view of McKinney et al. (US 8,088,786 B2, Jan. 3, 2012), hereinafter McKinney, cited in Applicant’s IDS filed on 02/08/2019.

Applicant Claims

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Bellinger, Curatolo and Materson have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
 Bellinger, Curatolo and Materson do not expressly teach at least one fracture line comprising a plurality of fracture lines, and that these plurality of fracture lines can intersect with each other. 
Materson generally recognizes that tablet can be produced in which a layer containing the active drugs is divided into discrete, separate segments, and that tablet scoring can be done as desired, such as bisected, trisected, or quadrisected to be of a convenient size which would allow for ease of breaking and swallowing (p. 797, last paragraph - p. 798, first paragraph).
Claim 5-6.

    PNG
    media_image3.png
    344
    367
    media_image3.png
    Greyscale

McKinney is in the field of pharmaceutical formulations and cures the deficiency of Materson by teaching various shaped formulations comprising one or more pharmaceutical compositions (Figs. 1-7).  Figure 7 shows the compositions are in wedge shapes, and a seventh composition is in the intermediate layer disposed between some of the wedges (Fig. 7, Col 8, last paragraph to Col. 9, 1st paragraph). 

    PNG
    media_image4.png
    457
    502
    media_image4.png
    Greyscale

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
McKinney shows that it is known in the art that formulations can have different shapes. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of McKinney with that of the prior arts and create pharmaceutical formulations of varying structures. One of ordinary skill would for instance manipulate the shape, for example to a stellate structure, to distinguish the tablet from other tablets  in the market for aesthetic appeal, or for ease of breaking and swallowing the different drug actives in a combination pill as taught by Materson.  One would be motivated to do so with reasonable expectations of success because McKinney has shown that different shapes may be formulated for ease of administration to patients (Col. 9, 3rd paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nutalapati with that of McKinney, Materson, Curatolo and Bellinger and obtain the instantly claimed formulation having two or more active ingredients as taught by Materson, and having the fracture lines and matrix arrangement taught by Nutalapati in the stellate configuration taught by Bellinger, with the center containing an active per Curatolo. A skilled artisan could, for example, envisage a stellate configuration of Bellinger with a central hub having the configuration of Fig. 2A of McKinney, with arms conjoined nd and 3rd compositions on the arms, which are conjoined to the central hub containing the 1st composition as taught by Curatolo.  There may be one or more layers with multiple drug containing units as taught by Nutalapati and Materson, which would have intersecting fracture lines as envisioned by the Examiner in the Figure below.

    PNG
    media_image5.png
    500
    882
    media_image5.png
    Greyscale

Figure 1. Sample Tablet with alternating 2nd and 3rd compositions conjoined to 1st composition, and intersecting fracture lines across the layers.

One would be motivated to design such forms with reasonable expectations of success because Nutalapati’s invention presents configuration of the dosage form directed towards ease of breaking and swallowing pharmaceutical formulations, and Nutalapati also recognizes that the tablet can have a single or multiple orally administered drug, and wherein the drugs may be different drugs. One of ordinary skill would be also motivated based on the teachings of McKinney has shown that different shapes may be formulated for ease of administration to patients (Col. 9, 3rd paragraph). 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Importantly, duplicating parts of the dosage form to create the additional rows is considered a common practice which the court has held normally require only ordinary skill in the art and hence are considered routine expedient. See MPEP 2144.04. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument
Applicant argues the rejection of Claim 1-8 over Bellinger in view of Curatolo, Materson, Nutalapati, and McKinney over the same reasoning as above, i.e. that none of the arts discloses, teaches, or suggests “first pharmaceutical composition is formed as a central hub ... and [a] second pharmaceutical composition is formed as a plurality of peripheral extensions of said central hub ...”. Applicant points out that McKinney does not show a central hub or plurality of peripheral extensions from central hub, but rather discloses wedges. Applicant included the star Figure 4 in the disclosure as illustration. 
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive as responded to above. McKinney is not relied upon for its teaching of central hub and periphery but rather for its teaching that various shaped formulations comprising multiple compositions are known in the art, as indicated in the Rational and Motivation section in the Office Action, dated 04/02/2021. McKinney also modifies primary art Bellinger, together with Materson and Curatolo and Nutalapati. As also indicated in the Rational and Motivation section in the last Office Action, a skilled artisan could, for example, envisage a stellate configuration of Bellinger with a central hub having the configuration of Fig. 2A of McKinney, with arms conjoined in each section 202A, 202B and 202C, where the arms have the configuration of Fig. 1 of Nutalapati. One would be motivated to create such design based on the teachings of McKinney has shown that different shapes may be formulated for ease of administration to patients.

The Examiner also again notes, which the Applicant did not address in the prior rejection and reiterated above, that mere changes in shape do not establish patentability to a claim. 
Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616